Citation Nr: 1338005	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  11-05 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran was on active duty in the US Marine Corps from October 1948 to August 1952, which included service in Korea and the Battle of Chosin Reservoir.  He passed away on September [redacted], 2009.  Following his death, the Veteran's spouse submitted a claim for benefits. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a July 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  [It is noted that based on the residence of record of the appellant, the Denver, Colorado, RO has jurisdiction over this matter.]  Subsequent to the perfection of her appeal, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in January 2013.  A transcript of that hearing was prepared and has been included in the claims folder for review.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002). 



REMAND

As reported above, the appellant, the Veteran's widow, and her daughter proffered testimony before the undersigned VLJ in conjunction with her claim for benefits.  During that hearing, the appellant indicated that in September 2009, the Veteran received treatment for an injury to his neck.  This occurred at an unnamed hospital.  At some point during the treatment, the Veteran was returned to the Good Samaritan Loveland Village facility.  On September [redacted], 2009, he passed away.  Upon his death, a Certificate of Death was issued.  The immediate cause of death was listed as cardiopulmonary arrest due to or a consequence of congestive heart failure and coronary arterial disease.  Also listed as other conditions that significantly compromised the Veteran's health were type II diabetes mellitus and dementia.  At the time of the Veteran's death, he was service-connected for:  bilateral hearing loss, posttraumatic stress disorder (PTSD), the residuals of cold injuries of the right and left foot and the right and left hand, and tinnitus.

Following the Veteran's death, the appellant submitted a claim for VA death benefits.  She averred that as a result of experiencing severe cold injuries while her husband was in the Marine Corps at the Chosin Reservoir, he developed heart conditions.  She has maintained that these heart conditions included congestive heart disease and coronary artery disease.  Because these were two of the conditions that precipitated the Veteran's death, the appellant believes that he died of a disability related to service and, as such, she should receive VA death benefits.  

After reviewing the appellant's claim for benefits, the RO denied her claim.  Subsequent to that denial, the appellant submitted a letter or opinion from a Dr. M. R. Paddack.  This letter was received, per the electronic record of the case, on or about January 10, 2011.  The appellant has maintained that Dr. Paddack's opinion, along with two statements submitted by her husband's doctor in February 1999 and September 2002, support her claim for benefits.  The RO considered the two doctors' opinions and continued to deny the appellant's claim.  The Board notes that the RO did not forward the appellant's claim to a local VA Medical Center (VAMC) for the purpose of having a medical professional review the file and offer a response to the widow's contentions.  The case has since come before the Board for review.  

Upon review of the claim, it appears that all of the Veteran's medical treatment records are not of record.  As previously mentioned, he received treatment at his local hospital and a nursing facility.  However, the claims folder does not contain these records and possibly other VA and/or private medical records.  The Veteran's terminal medical records are also not of record.  It is further unclear from the record whether all of the Veteran's records that may have been located at a VA facility that were generated in 2008 and 2009 were obtained and included in the claims file prior to review.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Because it appears that the Board (VA) does not have a complete record before it, the claim will be remanded so that these private and VA treatment records may be associated with the claims file.

Also, the VA has a duty to assist the appellant in the development of his or her claim.  Such a duty includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record reflects that a VA examiner has not commented on the assertions earnestly made by the appellant nor has an examiner reviewed the medical evidence submitted by the appellant in support of her claim for benefits.  A thorough and contemporaneous medical review that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case, or the lack thereof, and in light of the applicable provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion that such a medical review should be afforded the appellant before the Board issues a determination on the merits of her claim.

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following action: 

1.  The AMC shall provide to the appellant all notification action required by the VCAA.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.  In a letter to the appellant, the AMC must specifically address the elements required under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, the letter should inform the appellant of the Veteran's service-connected disabilities, explain the evidence and information required to substantiate her claim for benefits, and address the arguments made by the appellant with respect to her claim.  A copy of all correspondence must be included in the claims file for review.  The appellant should also be invited to submit any pertinent evidence in her possession.  A copy of all correspondence to the appellant should be included in the claims folder for review.

2.  The AMC should obtain copies of all medical records of the Veteran from all sources, including VA records, (not already in the claims folder) should then be requested.  Of interest are any records that may be located at the facilities that provided care and comfort to the Veteran during the last month of his life.  All records obtained should be added to the claims folder, to include paper copies of all of the Veteran's VA treatment records (CAPRI and electronic records).  If any private medical care provider informs the VA that it cannot provide the requested records without a release from the Veteran or from someone who has been given a power of attorney or letters testamentary, the AMC should contact the medical care provider and explain the unique and peculiar situation involved with this claim and ask whether an exception can be made and the requested records released to the VA for review.  If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2013).

3.  Only after all of the service member's records have been obtained and included in the paper claims folder, the AMC should arrange for the Veteran's records to be reviewed by a medical doctor.  The review should not be accomplished by the VA medical provider who wrote the VA opinion of September 30, 2002, contained in the claims folder.  The claims folder and a copy of this remand are to be made available to the reviewer to review prior to the review.  The reviewer should be requested to review the claims folder and state that this has been accomplished in the report.

The reviewer is asked to express an opinion concerning whether the Veteran's cause of death is at least as likely as not related to any disorder from which he may have suffered while he was on active duty.  The examiner is asked to opine whether it is at least as likely as not that a possible service-connected disability or disabilities (cold weather injuries) caused or contributed to cause the Veteran's death, or whether his death was related to a disability or disorder that was not related to or caused by his military service or any incidents therein.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions.

It would be helpful if the reviewer would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it to find against it.

The reviewer should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the reviewer is unable to provide the requested opinion without resorting to speculation, the reviewer must provide an explanation for the basis of that determination, for example, does the reviewer lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified reviewer should provide an opinion.  If the reviewer cannot provide an opinion because it cannot be determined from current medical knowledge, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical reviewer must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the reviewer's conclusions.  In the doctor's report, the reviewer must specifically discuss the appellant's contentions along with the opinions provided by Doctors W. L. Cluff and M. R. Paddack and the internet submissions provided by the appellant.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

The result proffered by the reviewer should reference the claims folders and any inconsistent past diagnoses or conclusions given therein.  Again, the reviewer is also requested to specifically comment on the excerpts and treatises provided by the appellant, along with the medical opinions of Doctors Cluff and Paddack.  Additionally, if the reviewer either agrees or disagrees with the assessments made by the private doctors, it is requested that a full discussion of why he or she agrees/disagrees with those assessments be made.  If the reviewer disagrees with the assessment made by the VA doctor in September 2002, it is request that a full discussion of why he or she disagrees with that assessment also be made.  Finally, if the reviewer relies on any medical treatises or other medical scholarship, it is requested that those reference materials be so noted in the response.  Additionally, if the reviewer concludes that the Veteran's death was not service-related, the reviewer must explain in detail the reasoning behind this determination.

The results proffered by the reviewer must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

4.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2013) and Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's state representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


